Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 31 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport, March 31st 1781.
                  
                  The Last engagement of the Chevalier Destouches has shewn to your Excellency the uncertainty of success in naval fights and of combined operations upon that element.  We must not flatter ourselves that our successes will be greater, as Long as we have not a decided Superiority.  Our Squadron had run great risks by a Separation and the bad weather and united again only 24. hours before the fight to show themselves gloriously in it, but the British have had all the profit of it.  Our Squadron is not strong enough to escort a convoy of Transports in the face of the Enemy who has a squadron superior in force.  That squadron after an engagement tho’ most advantageous to us, would do as it has already done, would go to the entry of Chesapeak bay cast anchor and defy us.  Your Excellency knows very well that Arbuthnot has in these seas 30, or 40, frigates or armed vessels exceeding fit for the purpose of plaguing and tugging at a convoy, the armament of which, as to seamen was it possible to make it, would never be a secret.
                  All the attempts of the Enemy are very Likely to be continued to the Southward.  If their efforts are very urgent, I beg leave to put your Excellency in mind of what we were talking about in our last conference, it was about my marching by Land to the North-river.  I will bring along with me all that I can possibly.  I will Leave here 1200. men with 3000. militia that will be demanded, to protect the King’s squadron during the Stay that it will be obliged to make here.  About the Time that I may be at the North-river I hope my son will be returned and will have brought with him a plan for the campaign.  If the Siege of New-york is to be undertaken, my march to the North river will be a step towards it, but on the contrary, tho’ I don’t suppose it, if we are obliged to act on the Defensive, your Excellency may do with me and my Troops what you chuse, either send me farer off if possible or Leave me at West point, if your Excellency sends a part of the forces to the Southward.  This Last Step is more military, more suitable, that the very small french army may not be destroyed.  Your Excellency may remember that I always told you that when I insisted in that opinion, I spoke against my glory and my personal interest, since by my military grade, I command every where that your Excellency is not.  But no personal interest would make me carry an army at 300. Leagues distance, in the Beggining of a campaign, its destruction would be completed by the Autumnal diseases in a climate unhealthy at that time.  This project is submitted to your Excellency’s orders, and if you approve of it, I ask your orders that I may make the preparatory dispositions.  As to the moment of the execution, Your Excellency will decide it, according to the more or less urgency of the news that you will receive from the South ward, and according to the greater or Less degree of Possibility for Sir Henry Clinton to send a corps of 3. or 4000. men in consequence of the more or Less speedy return of the British fleet to Gardner’s bay to undertake something against our fleet that would then be exposed here, having only the militia to protect it.
                  Mr Du Portail, with whom I have had conferences upon all these objects, is quite of my opinion.  he goes away on the 1st of April, and proposes being at New-windsor on the 5th.  he will give to your Excellency a more ample relation of the Discussion of the differents objects, which were the subjects of the conferences with your Excellency here, and upon which objects I will always wait for your Excellency’s orders with all the respect and submission possible.  I am with respect and personal attachment, Sir, Your Excellency’s Most obedient humble Servant
                  
                     le cte de Rochambeau
                  
               